DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	Since the parent application under the title has been matured into a patent, therefore the application under the title should have been updated to:  --” now patent No. 11211203, issued on December, 28, 2021”--. 

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Transient phrase: “and each of the capacitor units comprises: “(claim 1, lines 2-3) should be changed to: --”and each of the capacitor unit from the capacitor units comprising: “--, for clarity of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the first bonding pad and the second bonding pad” (claim 6, line 2); “the first electrode” (claim 6, line 3); “the second electrode” (claim 6, line 4-5) lack proper antecedent basis for this.
The scope of the claim 7 directed to a capacitor unit and the recites: ”connected to a printed circuit board” (see line 2) which made scope of the claim unclear because it is unclear whether the printed circuit board is a part of the claimed capacitor unit.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 7602599) in view of AJ Deyrup (US 2389420)
	Hsu discloses the claimed capacitor unit, formed by a capacitor integrated structure, wherein the capacitor integrated structure is cut to form capacitor units separated from each other, and each of the capacitor units comprises: 
	a substrate 100 (see Fig. 6);
	an isolation layer 13/15 located on the substrate 100 (see embodiment of Figs. 11-12); 
	a capacitor stacked structure C1 and C2 located on the isolation layer 13/15 (see Fig. 6), wherein the isolation layer 13/15 electrically isolates the substrate from the capacitor stacked structure C1/C2; and
	two electrode connectors 42, 44 located on the capacitor stacked structure and being exposed (see Fig. 6). 
	Regarding the “preamble of base claim 1) recites “the capacitor integrated structure is cut to form capacitor units separated from each other” in the preamble is not positive limitation, however the Examiner relies on the AJ Deyrup for the teaching of above process (e.g., includes of a mass capacitor integrate structure built up and cut to form a plurality of capacitor unit(s), see Figs. 1-2 and discussed on page 2, col. 2, lines 56-60). Therefore, the above limitations is/are met by the combination teaching as provided above. The motivation for the combination can be obtained from either reference since both reference in a same endeavor field invention (see AJ Deyup, page 1, col.1, lines 39-48).  
	As applied to claim 6, refer to Figs. 3-4 of the Hsu for teaching of protecting layer 60a associated with claim 6, respectively.
	Limitation of claim 7 appears to met by the above since no further structure limitation of the claimed capacitor unit existed in claim 7 only intended use that associated with the mounting of the capacitor unit.
Conclusion
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt